              Case 2:20-cv-04558-DSF-KS Document 61 Filed 12/02/20 Page 1 of 2 Page ID #:380



                1
                                                                                                 JS-6
                2

                3

                4

                5

                6

                7

                8                       UNITED STATES DISTRICT COURT
                9                     CENTRAL DISTRICT OF CALIFORNIA
               10 STEPHANIE DE LA CRUZ AND                     Case No. 2:20-cv-04558-DSF-KS
                  MIREYA RIVAS VIRGEN on behalf
               11 of themselves and all others similarly       ORDER GRANTING DISMISSAL OF
                  situated                                     ACTION
               12
                               Plaintiff,
               13
                         v.
               14

               15 HOMETOWN BUFFET, INC.;
                  ALAMO BUFFETS PAYROLL, LLC;                  District Judge: Dale S. Fischer
               16 BUFFETS, LLC; VITANOVA                       Magistrate Judge: Karen L. Stevenson
                  BRANDS; FOOD MANAGEMENT
               17 PARTNERS, INC; LARRY HARRIS,                 Complaint Filed: May 21, 2020
                  individually; ALLEN JONES,
               18 individually, and JASON KEMP,
                  individually,
               19
                               Defendant.
               20

               21

               22

               23

               24

               25

               26

               27
renee1 docx
               28

                                                                              Case No. 2:20-cv-04558-DSF-KS
                                            ORDER GRANTING DISMISSAL OF ACTION
              Case 2:20-cv-04558-DSF-KS Document 61 Filed 12/02/20 Page 2 of 2 Page ID #:381



                1         Having reviewed the Joint Stipulation for Dismissal of Action, and good cause
                2   appearing, the Court ORDERS, pursuant to Federal Rule of Civil Procedure
                3   41(a)(1)(A)(ii):
                4         1.     This action is dismissed in its entirety.
                5         2.     The individual claims of Stephanie De La Cruz and Mireya Rivas Virgen
                6   against Defendants are dismissed in their entirety with prejudice.
                7         2.     The putative class and representative claims against Defendants are
                8   dismissed in their entirety without prejudice.
                9         3.     Notice of dismissal is not required to be provided to the putative class.
               10         4.     Each Party shall bear its own attorneys’ fees and costs.
               11

               12         IT IS SO ORDERED.
               13   DATED: December 2, 2020
               14                                           Honorable Dale S. Fischer
                                                            UNITED STATES DISTRICT JUDGE
               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
renee1 docx
               28

                                                                1                 Case No. 2:20-cv-04558-DSF-KS
                                                             ORDER
